  Case: 4:20-mj-07180-SPM Doc. #: 14 Filed: 06/04/20 Page: 1 of 2 PageID #: 22



June 4, 2020

The Honorable Patricia L. Cohen
United States Magistrate Judge
Thomas F. Eagleton U.S. Courthouse
111 South 10th Street
Saint Louis, MO 63102

re: Case: 4:20-mj-07180-SPM; United States v. Michael J. Avery

Dear Judge Cohen:

My name is Lisa Fithian and I am a long time community organizer and nonviolence trainer. I
have been involved in racial and social justice protests since the mid 1970’s. I have trained
thousands of people over these years to use a wide range of strategies and tactics for protest.

During and since the Ferguson protests in the fall of 2014 I have conducted numerous
nonviolent direct action trainings in St. Louis, which have been attended by hundreds of
community members. Conducting these trainings and recently publishing a book about protests
and activism is my primary source of income.

The situation of Michael Avery has been brought to my attention, and I wanted to share with
you how we in the movement as nonviolent direct action trainers and protest organizers talk
about a tactical framework using color codes that denote levels of risk.

Specifically, our social movements have used the colors of green, yellow and red for the past
15-20 years to denote the type of risk one could reasonable expect at protests within each
color zone.

Green is designed to be a safe space that is potentially family friendly.

Yellow denotes the area/space where one might be facing a risk of arrest. It is the area from
which to witness and support those who might be facing a greater risk.

Red refers to an area of higher risk because one might face escalating police force and be at a
higher risk of arrest because of that.

Red does not refer to violence or destruction being done by protestors or community members.

We have learned over many years of work for social justice that we are engaging in acts of
conscience where we are called to participate and at what level of risk we are willing to put our
bodies.
  Case: 4:20-mj-07180-SPM Doc. #: 14 Filed: 06/04/20 Page: 2 of 2 PageID #: 23



No one wants to be harmed and no one wants to go to jail, but there are times and places
where people feel that taking nonviolent action and willingly taking increasing risk of arrest
through civil disobedience is need to make societal change or political reform.

Sincerely,




Lisa Fithian,
fithianl@igc.org
Alliance of Community Trainers (co-founder)
Author, “Shut It Down: Stories from a Fierce, Loving Resistance” 2019.
Author of the introduction to the 2002 re-issue of Abbie Hoffman’s “Steal This Book”
